Citation Nr: 0301529	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder. 

(The issues of entitlement to service connection for low 
back and left knee disorders will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The September 1999 decision also included a denial of 
service connection for meningitis.  The veteran in his 
substantive appeal indicated that he was not appeal this 
issue.  Accordingly, this issue is not before the Board 
for appellate consideration. 

Regarding the issues of service connection for a low back 
disorder and a left knee disorder, it is noted that the 
Board is undertaking additional development of these 
issues pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

A chronic left ankle disorder is not currently 
demonstrated.  




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The new law and regulations also include new notification 
provisions.  They require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating action, and were provided a Statement of the Case 
for the issues and a Supplemental Statements of the Case.  
These documents provided notification of the information 
and medical evidence necessary to substantiate this claim.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of 
this claim and received a hearing before the RO in 
December 2000.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  It appears that there is no 
additional evidence that could or should be obtained, 
regardless of which party would responsible for submitting 
the evidence. As such, more specific notice is not 
indicated.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a left 
ankle disorder that he states had its onset while he was 
on active duty.  Review of the service medical records 
shows that he was treated on several occasions for left 
ankle pain.  In May and August 1983, left ankle sprains 
are noted.  X-rays taken in may 1983 showed no evidence of 
a fracture.  On examination for separation from service, 
he had no complaints or manifestations of a left ankle 
disorder.  Clinical evaluation of the lower extremities 
was normal.  

Medical records of treatment that the veteran received 
subsequent to service have been reviewed.  These include 
records of private treatment and VA outpatient and 
inpatient treatment records.  They show no complaint or 
manifestation of a left ankle disorder.  

On examination by VA in July 1999 the veteran complained 
of pain and swelling on activities. The examination of the 
left ankle showed no abnormality.  X-ray studies were also 
normal.  The diagnosis was normal left ankle.  The veteran 
testified at a hearing at the RO in December 2000.  At 
that time he stated that he injured his left ankle during 
service and was treated with a cast. 

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  However, when the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant possesses such a background nor 
is it otherwise contended.

In this regard the service medical records show that the 
veteran did receive treatment for left ankle problems.  
However, at the time of the separation examination no 
pertinent abnormality was demonstrated.  Additionally the 
recent VA examination showed no abnormality of the left 
ankle.  As there is no medical documentation of the 
current existence of a left ankle disorder, service 
connection is not warranted.  


ORDER

Entitlement to service connection for a left ankle 
disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

